Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 – “the robotic radiotherapy machine” line 10 and “the isocentric treatment” line 11, lack antecedent basis.
In line 13 it is unclear if “location information” is the same or different from the “location information” set forth in line 9.  If the location is different the use of “second location information” should be considered.
Claim 2 – “the second step” line 1 lacks antecedent basis.
Claim 7 – “the radiation sensor in line 3 and in line 4 lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-6, 11-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Main et al(2007/0071176, hereinafter Main).
Claim 1 – Main teaches a radiotherapy verification system for use with a robotic radiotherapy machine providing a treatment head emitting a beam of collimated high-energy radiation and maneuverable by a multi-axis robot arm, the radiotherapy verification system including: a planar imaging device -115- adapted to detect areas of high-energy radiation passing through a plane of the planar imaging device; and an electronic computer -1030- communicating with the planar imaging device to receive location information about the areas and executing a stored program, as set forth in paragraphs [0048] and [0055] held in non-transitory computer readable medium to operate: (a) in a first mode recording location information for the areas during a first execution of an isocentric treatment plan by the robotic radiotherapy machine to provide baseline location information, see paragraph [0046], the isocentric treatment directed to a target region displaced from the plane of the planar imaging device; and (b) in a second mode recording location information for the areas during execution of a second 
Claim 2 - wherein the second step further includes determining centroids of areas and the comparing of the verification location information to the baseline location information to compare centroids of the areas, Mains compares the centroids as set forth in paragraph [0049].
Claim 3 – Main teaches the displacement of the target region indicates displacement in three mutually perpendicular directions including displacement above or below the plane of the imaging device, paragraph [0039] sets forth both translational and rotational errors are exposed.
Claim 4 – Main teaches the indication of displacement provides a distance value equal to the displacement of the target region between the first execution and second execution, see paragraph [0034].
Claim 5 – Main teaches the indication provides a pass/fail type output determined by comparing a distance value equal to the displacement of the target region between the first execution and second execution to a predetermined threshold value, the measurements within the margin of error are considered “pass” while measurements outside the margin of error are considered “fail”, paragraph [0034].
Claim 6 – Main teaches the planar imaging device further includes a set of radiopaque fiducial markers affixed at a predetermined location with respect to the planar imaging device, fiducials -140-.

Claim 11 – Main teaches wherein the electronic computer further operates in the second mode to compare the verification location information to the baseline location information to indicate a rotation of the areas between the first execution and second execution, see paragraph [0039].
Claim 12 – Main teaches the electronic computer is separable from the planar imaging device and connected by a releasable electronic cable, see paragraph [0061], a direct link(wired) for use in local or remote location requires a wired connection that is removable.
Claim 13 – Main teaches the indication is output by the electronic computer on a display screen, set forth in paragraph [0059].
Claim 15 – Main teaches a system for multiple isocenters which includes at least four, see paragraph [0063].
Claim 16 – Main teaches an isocentric approach which inherently provides a beam having radial symmetry.
Claim 17 – Main teaches a method of verifying operation of a robotic radiotherapy machine providing a treatment head emitting a beam of collimated high-energy radiation and maneuverable by a multi-axis robot arm, employing a radiotherapy verification system having: a planar imaging device detecting an area of high-energy radiation passing through a plane of the planar imaging device; and an electronic computer communicating with the planar imaging device to receive location information about the areas and executing a stored program held in non-transitory computer readable medium to operate: in a first mode recording location information for the areas 
Claim 18 – Main further teaches the step of applying circular collimation to the high-energy radiation beam before steps (a) and (b), see paragraph [0067] and figure 3A showing the circular shape.
Claim 19 – Main teaches wherein the planar imaging device further includes set of radiopaque fiducial markers -140- affixed at predetermined locations with respect to the planar imaging device including the step of calibrating the robotic radiotherapy machine by entering the locations of the fiducial markers with respect to a desired target region of the treatment plan wherein that desired target region is displaced from the plane of the planar imaging device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Main(2007/0071176) in view of Jones et al(2018/0028133, hereinafter Jones).
Main teaches a system as claimed, see claim 1 above but does not teach using the intensity of the pixels by the imaging device as claimed.
Jones teaches imaging with fiducial markers using adjusting pixel intensity to enhance the appearance of the markers by a filtering process, as set forth in paragraph [0079].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to modify Main to include the ability to filter the images based on intensity values as set forth in Jones, paragraph [0079] to enhance the appearance of the markers, producing marker enhanced images.
.
  
Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a system as claimed including radiopaque fiducial markers positioned beneath the upper surface of the radiation sensor, as set forth in claim 7.  Regarding claim 9, the prior art does not teach or fairly suggest a system as claimed including a computer recording location and time information to provide a history of indications and provide trend information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791